DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Abhik A. Huq (Reg. No. 40656) on 06/03/2022.The application has been amended as follows: 

(Currently Amended) A method for access point device recovery and management using mobile devices, the method comprising:
providing, by a mobile device to an access point device via a service provider system, authentication details of the mobile device;
establishing a secure wireless connection using the authentication details between the access point device and the mobile device upon receiving, by the mobile device, an indication of failure of a network connection between the service provider system and the access point device, wherein the access point device switches from a primary controller which handles access point device processes with respect to the network connection to a secondary controller which handles access point device processes with respect to the secure wireless connection;
obtaining, by the mobile device from the access point device over the secure wireless connection, diagnostic information;
sending, by the mobile device to the access point device over the secure wireless connection, a configuration instruction to the access point device, the configuration instruction based the diagnostic information received from the access point;
receiving, by the mobile device from the access point device over the secure wireless connection, confirmation of the configuration instruction;
restoring the network connection between the service provider system and the access point device; and
disconnecting the secure connection upon successful application of the configuration instruction.

(Currently Amended) The method of claim 1, the method further comprising:
obtaining, by the mobile device from the access point device over the secure wireless connection, the diagnostic information for the access point device;
sending, by the mobile device to the service provider system, the diagnostic information; and
receiving, by the mobile device from the service provider system, the configuration instruction based on the diagnostic information


(Cancelled)	

(Original) The method of claim 1, wherein the indication is the configuration instruction.

(Original) The method of claim 1, wherein the configuration instruction is at least one of a disable a rogue device, update a policy, update access point device configuration based on received diagnostic logs, update local area network based rules, update network blocking rules, update firewall rules, device kicking rules, firmware updates, or software updates.

(Cancelled) 

(Original) The method of claim 1, wherein the secure wireless connection is one of a Wi-Fi® connection or a Bluetooth® connection.

(Currently Amended) A method for router recovery and management using a wireless device, the method comprising:
providing a router with a router controller and a redundant router controller, wherein the router controller handles router management with respect to a wired connection between the router and an Internet service provider (ISP) and the redundant router controller handles router management with respect to a wireless connection;
providing, to the router via the ISP from the wireless device, the authentication credentials of the wireless device;
exchanging authentication credentials to establish the wireless connection between the router and the wireless device in the event of an outage of the wired connection;
switching from the router controller to the redundant router controller;
obtaining, from the router by the wireless device over the secure wireless connection, failure data;
sending, by the wireless device  based on the failure data received from the router;
receiving, by the wireless device from the redundant router controller, results after application of the management command
restoring the wired connection between the ISP and the router; and
disconnecting the wireless connection for successful results,
wherein the management command is at least one of a disable a rogue device, update a policy, update access point device configuration based on received diagnostic logs, update local area network based rules, update network blocking rules, update firewall rules, device kicking rules, firmware updates, or software updates .

(Currently Amended) The method of claim 8, the method further comprising:
receiving, by the mobile device from the redundant router controller, failure data for the router; and
sending, by the mobile device to the ISP, the failure data



(Cancelled)	

(Cancelled)	

(Cancelled)	

(Currently Amended) The method of claim 8, the method further comprising:
receiving, by the mobile device from the redundant router controller, failure data for the router



(Currently Amended) A service provider network comprising:
a service provider system including a configuration management server;
a router including:
a main controller;
a secondary controller; and
at least one radio managed by the secondary controller,
wherein the router is configured to:
communicate command and control information with the configuration management server using the main controller;
receive, upon initial connection to the router, a public key from a mobile device;
switch from the main controller to the secondary controller for communication outage between the main controller and the configuration management server; 
establish an authenticated connection by handshaking with the mobile device using the public key and a private key stored by the mobile device;
send diagnostic data to the mobile device responsive to a request from the mobile device;
communicate command and control information with the mobile device using the secondary controller and the at least one radio;
receive command and control information based on the diagnostic data from the mobile device;
send results to the mobile device based on application of the command and control information based on the diagnostic data;
restore communications between the main controller and the configuration management server; and
disconnect communication of the command and control information with the mobile device using the secondary controller and the at least one radio,
wherein commands are at least one of a disable a rogue device, update a policy, update access point device configuration based on received diagnostic logs, update local area network based rules, update network blocking rules, update firewall rules, device kicking rules, firmware updates, or software updates.

(Original) The service provider network of claim 14, the router further configured to:
notify the mobile device of the communication outage between the main controller and the configuration management server.

(Cancelled)	

(Currently Amended) The service provider network of claim 14, the router further configured to:
apply commands received from the mobile device; and
switch from the secondary controller to the main controller upon restoration of the communication between the main controller and the configuration management server


(Cancelled)	

(Original)	The service provider network of claim 14, wherein the secondary controller and the main controller are an integrated controller.

(Original)	The service provider network of claim 19, wherein the command and control information received from the mobile device are relayed by the mobile device from the configuration management server.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “providing, by a mobile device to an access point device via a service provider system, authentication details of the mobile device;
establishing a secure wireless connection using the authentication details between the access point device and the mobile device upon receiving, by the mobile device, an indication of failure of a network connection between the service provider system and the access point device, wherein the access point device switches from a primary controller which handles access point device processes with respect to the network connection to a secondary controller which handles access point device processes with respect to the secure wireless connection;
obtaining, by the mobile device from the access point device over the secure wireless connection, diagnostic information;
sending, by the mobile device to the access point device over the secure wireless connection, a configuration instruction to the access point device, the configuration instruction based the diagnostic information received from the access point;  receiving, by the mobile device from the access point device over the secure wireless connection, confirmation of the configuration instruction;
restoring the network connection between the service provider system and the access point device; and
disconnecting the secure connection upon successful application of the configuration instruction” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1,8 and 14. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468